Title: From Thomas Jefferson to Richard Cocke, 3 May 1807
From: Jefferson, Thomas
To: Cocke, Richard


                        
                            Sir
                            
                            Monticello May 3. 07.
                        
                        I have this day forwarded to New Orleans under cover to Governor Claiborne, a commission appointing you one
                            of the Commissioners for the purpose of ascertaining the rights of persons to lands within the Appelousa district in the
                            Orleans territory, claiming under French or Spanish grants, which I hope you will be willing to undertake, and that you
                            may find it convenient to repair to the place with as little delay as possible. I believe the proceedings of the board are
                            suspended for want of another Commissioner. I salute you with esteem  
                  
                        
                            Th: Jefferson
                            
                        
                    